Response to Arguments

Applicant's arguments filed 03/14/22 have been fully considered but they are not persuasive. The applicant has amended claim 1 to recited the limitations of the previously dependent claim 2. The applicant argues on pages 6-7 that the teachings of Stadler applied in the previous rejection fail to read on the claimed limitation, because Stadler uses a more complex method of evaluating successful capture, while the method claimed requires a simpler strategy wherein a simple amplitude threshold is given in a time frame, rather than the “complex mathematical manipulations” taught in Stadler. While Stadler does utilize a more complex system for evaluating capture, the method does include a step wherein the change in amplitude being greater than a baseline or limit is used to determine successful capture or not (Stadler Fig 4, 7; [0072]-[0074]; [0078]; [0090]). The claimed invention as written does not require that the method used only uses the amplitude passing a threshold in a certain timeframe to evaluate the successful capture or not.


Note from 12:

As stated above, the amendments to claim 1 fail to overcome the previous art of Stadler. Claim 1 is amended to recite the limitations of the previously dependent claim 2, however Stadler successfully teaches those limitations and therefore does not overcome the rejection applied in the previous office action.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A RIZZUTO/
Examiner, Art Unit 3792

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792